                                                                                           1e pry

 1
 2
 3
                                                                              APR i y 2ois
 4
 5
 6
 7
 8                                 UNITED STATES. DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                         SOUTHERN DIVISION
ff■ UNITED STATES OF AMERICA,                         ) Case No. SA CR 19-00063-JLS
12                           Plaintiff,                 ORDER OF DETENTION AFTER
                                                        HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                      U.S.C. . § 3143(a)]
                             ►+~
i[!
      CHRISTOPHER S. VIRGIL,
15
16                           Defendant.

17
18           The defendant having been arrested in this District pursuant to a warrant issued by
19    the United States District Court for the Central District of California, for alleged violarions
20    of the terms and conditions of his supervised release; and
21           The Court having conducted a detention hearing pursuant to Federal Rule of
22    Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23           The Court finds that:
24    A.     (X) The defendant has not met his burden of establishing by clear and convincing
25           evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b) or (c). This
26           finding is based on:
27          Instant allegations, no bail resources.

     Imo!
 1     B.   (X)The defendant has not met his burden of establishing by clear and convincing
 2            evidence that he is not likely to pose a danger to the safety of any other person or the
 3            community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
 4           Instant allegations, criminal history.

 5           IT THEREFORE IS ORDERED that the defendant be detained pending further
 6     proceedings.

 7
 E ~ Dated:
 :                     ~ ~~
 9
10
                                                          DOUGLAS F.       CORMICK
11                                                        United States agistrate Judge
12
13

14
15
16
17
18
19
20

21

22
23
h•L!
25
26
27

28

                                                      2
